Citation Nr: 0207941	
Decision Date: 07/16/02    Archive Date: 07/19/02

DOCKET NO.  95-35 435	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for carpal tunnel 
syndrome.  

2.  Entitlement to an initial evaluation in excess of 20 
percent for a herniated intervertebral disk at L5-S1.

(The issue of entitlement to a total disability rating for 
compensation purposes on the basis of individual 
unemployability (TDIU) is the subject of a future decision).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Christopher B. Moran, Counsel

INTRODUCTION

The veteran had active military service from July 1972 to 
December 1975 and from June 1981 to February 1995.

The issue of entitlement to an increased evaluation for 
herniated intervertebral disk at L5-S1 comes to the Board of 
Veterans' Appeal (Board) on appeal from an August 1995 rating 
decision in which the Houston, Texas, Department of Veterans 
Affairs (VA) Regional Office (RO), granted the veteran's 
claim of entitlement to service connection for low back 
strain, evaluated as noncompensable under Diagnostic Code 
5295 effective March 1, 1995.  

Also, at the time of the August 1995 rating decision, the RO 
granted service connection for degenerative disc disease of 
the cervical spine with limitation of motion, evaluated as 10 
percent disabling effective March 1, 1995.  

In August 1995 the RO denied entitlement to service 
connection for asbestos exposure and entitlement to service 
connection for hearing loss of the left ear.  The veteran was 
notified of the August 1995 rating decision.

In September 1995, the veteran filed a notice of disagreement 
with respect to the noncompensable evaluation for his low 
back strain.

In October 1995, the RO furnished the veteran a statement of 
the case (SOC) regarding the issue of entitlement to a 
compensable evaluation for low back strain.  

In October 1995 the veteran filed a timely substantive appeal 
with respect to the issue of entitlement to a compensable 
evaluation for low back strain.  

In a rating decision dated in June 1996, the RO granted an 
increased 20 percent evaluation for a service-connected low 
back disability diagnosed as herniated intervertebral disk of 
L5-S1, under Diagnostic Code 5293 (previously diagnosed and 
rated as low back strain), effective March 1, 1995.  


Also, the RO granted an increased 20 percent evaluation for 
degenerative disease of the cervical spine effective March 1, 
1995.  

In June 1997, the Board remanded this case to the RO for 
additional development of the issue of entitlement to an 
increased evaluation for herniated intervertebral disk of L5-
S1. 

The added issues of entitlement to service connection for 
carpal tunnel syndrome and entitlement to a TDIU arose from a 
timely appealed February 1999 VARO rating decision.  

In a December 1999 decision, the Board denied a rating in 
excess of 20 percent for the service-connected low back 
disability.  Thereafter, the veteran filed a timely appeal to 
the United States Court of Appeals for Veterans Claims 
(CAVC).

In October 2000, the CAVC vacated the December 1999 decision 
that denied a rating in excess of 20 percent for the low back 
disability and remanded the case to the Board for additional 
development.

In June 2001, the Board remanded this case to the RO for 
additional development of the record and further adjudicative 
action.  

In reviewing the record, the Board notes that in a February 
1999 statement with enclosed evidence file, tabbed A through 
N, the veteran stated that his appeal has always been aimed 
at obtaining an increased evaluation for service-connected 
degenerative disc disease of the cervical spine.  He also 
referred to issues of entitlement to service connection for 
asbestos and hearing loss.  (The issue of entitlement to 
service connection for hemangioma also raised by the veteran 
was denied by the RO in September 2000.  The veteran was 
notified of the decision but did not file an appeal 
therefrom.).




In a June 9, 2000 letter the RO notified the veteran of the 
need to submit new and material evidence to reopen claims of 
entitlement to service connection for asbestos exposure and 
hearing loss.  

In a June 14, 2000 statement, the veteran referred to the 
RO's June 9, 2000 letter and claimed that an appeal was filed 
on his behalf in late 1995, on issues of entitlement to 
service connection for asbestos exposure and hearing loss and 
entitlement to an increased evaluation for cervical spine 
disability.

Since the veteran appears to be raising issues of timeliness 
and/or adequacy of his appeal for entitlement to service 
connection for asbestos exposure and hearing loss and 
entitlement to an increased evaluation for service-connected 
degenerative disc disease of the cervical spine, such matters 
are referred to the RO for formal adjudicatory action as they 
are not inextricably intertwined with the certified issues on 
appeal.  

The Board is undertaking additional development on the issue 
of entitlement to TDIU pursuant to authority granted by 67 
Fed. Reg. 3,099, 3,104 (Jan. 23, 2002) (to be codified at 38 
C.F.R. § 19.9(a)(2)).  

When it is completed, the Board will provide notice of the 
development as required by Rule of Practice 903.  (67 Fed. 
Reg. 3,099, 3,105 (Jan. 23, 2002) (to be codified at 38 
C.F.R. § 20.903.)  After giving the notice and reviewing your 
response to the notice, the Board will prepare a separate 
decision addressing this issue.

In a March 2002 statement the veteran withdrew his request 
for a hearing before the Board. 



FINDINGS OF FACT

1.  The probative, competent medical evidence of record 
establishes that carpal tunnel syndrome was not shown in 
active service and is not shown to exist currently.

2.  Herniated intervertebral disk at L5-S1 is productive of 
not more than moderate impairment with no additional 
functional loss due to pain or other pathology.


CONCLUSIONS OF LAW

1.  Carpal tunnel syndrome was not incurred in or aggravated 
by active service.  38 U.S.C.A. §§  1110, 1131, 5107 (West 
1991 & Supp. 2001); 38 C.F.R. §§ 3.303 (2001).

2.  The criteria for an initial evaluation in excess of 20 
percent for herniated intervertebral disk at L5-S1 have not 
been met.  38 U.S.C.A. §§ 1155, 5107(a) (West 1991 & Supp. 
2001);  38 C.F.R. §§ 4.1, 4.2, 4.3, 4.10, 4.40, 4.45, 4.59, 
4.71a, Diagnostic Code 5293 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The veteran's service medical records and a report of a 
November 1994 physical examination report for retirement from 
active duty are silent for carpal tunnel syndrome.  

The veteran was treated for recurrent low back pain in 
service diagnosed as low back strain.  On examination for 
retirement from active duty low back pain of three to four 
months duration was noted on bending (flexion). 


In March 1995, the veteran filed his original claim for 
service connection for his lower back problem. 

A May 1995 VA orthopedic examination report shows the veteran 
worked in security.  He stated that in the summer of 1994, he 
developed soreness in the low back with some extension into 
the right buttock.  The pain was intermittent and occurred 
with walking and running.  Pain was decreased by squatting 
and flexing the back.

On physical examination, muscle power was excellent in the 
lower extremities.  The low back was essentially negative 
with no muscle spasm seen.  An X-ray of the lumbosacral spine 
showed normal disk spaces; there were no arthritic changes in 
the facet joints.  The pertinent diagnosis was recurrent 
strain of the lumbosacral spine.

A May 1995 general medical examination report shows the 
claims file did not accompany the examination request.  
Physical examination disclosed that the veteran flexed 
approximately 45 degrees. There was no localized tenderness.  
There were good, equal, bilateral peripheral pulsations of 
the extremities.  Neurological examination was negative for 
abnormalities.

In August 1995, the RO granted service connection at a 
noncompensable rate for low back strain, under Diagnostic 
Code (DC) 5295 effective March 1, 1995.

Private medical treatment records dated in October 1995 
indicate that the veteran complained of chronic low back pain 
over the preceding year.  Physical examination of the back 
showed no muscle spasm.  Straight leg raising was negative 
bilaterally. Reflexes were present and equal bilaterally.  
The assessment was low back pain.


A February 1996 VA general medical examination report shows 
the examiner noted that the claims file was not available.  
The veteran's complaints included lower back pain that 
radiated down both legs; occasional numbness of both legs in 
the morning; and the use of a walking cane since January 
1996.  Physical examination revealed that the veteran's 
mobility was not limited.  The pertinent diagnosis was 
chronic lower back pain (see orthopedic consultation).

A February 1996 VA orthopedic examination report shows the 
veteran was unemployed.  The examiner noted that the 
veteran's claims file was not available. The veteran stated 
that he had attacks of pain lasting about 3 days, and this 
occurred about twice per month.  The low back pain radiated 
down the posterior aspect of both legs.  

The veteran showed the examiner a copy of a magnetic 
resonance imaging (MRI), done in October 1995, which showed a 
central herniated intervertebral disk at L5-S1 with a 5-
millimeter posterior bulge. 

On examination of the lumbar spine, the veteran was able to 
come to his knees with his fingertips when trying to flex; at 
that point, pain occurred with further attempts to do more.  
The examiner opined that the range of motion of the lumbar 
spine was limited by approximately 10 percent.  Straight leg 
raising was done to 70 degrees, at which point back pain 
radiated to the legs.  Deep tendon reflexes were equal and 
active.  

There were no pathologic reflexes.  Sensation was intact in 
the lower extremities. Circumference of the calves and thighs 
was equal.  An X-ray of the lumbar spine demonstrated a 10-15 
percent loss of height of the L5-S1 interspace or disk space. 
The pertinent diagnosis was herniated intervertebral disk, 
L5-S1, central-mild to moderate.

In a rating decision dated in June 1996, the RO assigned a 20 
percent evaluation, under Diagnostic Code 5293 for a 
herniated intervertebral disk at L5-S1, central (previously 
diagnosed and rated as low back strain), effective from March 
1, 1995.

Private and VA medical treatment records dated in August 1997 
indicate that the veteran had complaints of numbness of the 
arms and legs of 1-2 months' duration.  

An August 18, 1997 private electromyography (EMG) report 
revealed residual left ulnar sensory neuropathy localized to 
the left elbow and mild irritation of the left median sensory 
nerve at the left wrist without evidence of a full blown 
nerve injury.  There was no assessment pertinent to the low 
back. 

An August 26, 1997 VA progress record included the notation 
that the veteran complained of upper and lower extremity 
numbness and that a full work-up was essentially negative 
except for elevated sedimentation rate which showed some 
inflammation of some sort.  It was noted that his lower 
extremities were the ones that bothered him the most, and 
that he did have disk herniation at L5-S1 posteriorly and 
discomfort in his lower extremities in the mornings.

On objective examination the veteran's lower extremities were 
considered neurovascularly intact.  The VA examiner noted 
that he would refer the veteran to Dr. M, a neurosurgeon, for 
consultation to see if disk herniation removal would benefit 
the veteran.

A September 1997 statement from ECM, MD, a neurosurgeon, 
shows that the veteran's chief complaints included low back 
pain.  It was noted that the veteran reported waking up one 
day in June 1997 with numbness in both hands and feet.  The 
veteran stated that he did not know the cause of his 
symptoms.  He presently felt a constant numbness sensation in 
both hands.  The lumbar pain was worse and constant but 
without radiation.  He felt a numbness sensation in both 
calves and feet.  It was noted that an MRI of the low back 
revealed a moderately sized disk herniation.  

On objective examination the back demonstrated flexion to 70 
degrees, extension to 55 degrees, and lateral side bending to 
75 degrees.  Reflexes were decreased in the upper extremities 
and both ankles.  Strength and sensation were normal.  

Straight leg raising in both legs was to 90 degrees.  
Impression included carpal tunnel syndrome and lumbar 
spondylosis.  

A September 29, 1997 VA orthopedic examination report shows 
the examiner reviewed the claims file.  The veteran reported 
that he had back pain from time to time.  He also reported 
numbness in the legs.  If he stood for a long period of time, 
he had pain in his back that did not radiate down his legs.  

The veteran showed an MRI report from August 1997 to the 
examiner who noted that the veteran had a moderate posterior 
central disc herniation at L5-S1 that was consistent with the 
previous MRI.  It was noted that an electromyogram (EMG) was 
also completed at that time and it reportedly was normal.  
The RO subsequently obtained a copy of those reports.

On examination, X-rays revealed a mild decreased disc space 
at L5-S1; no fractures, spondylolisthesis or spondylolysis 
could be appreciated.  Forward flexion was to 80 degrees; 
extension was to 15 degrees; and side-to-side bending was to 
15 degrees, bilaterally.  Deep tendon reflexes were present 
and equal bilaterally in the lower extremities.  Motor 
function was 5/5 in the lower extremities.  Sensory 
examination was grossly intact. 

The veteran reported some discomfort in the lower back with 
extremes of flexion. The impressions were degenerative disc 
at L5-S1 with a mild bulging on MRI and no motor radicular 
symptoms.  No muscle atrophy or skin changes were 
appreciated.  The veteran's pain appeared to be mild to 
moderate in severity, depending on activity level.

Private medical records from Dr. ECM show that mobility in 
the back was described as "fine" in November 1997.  It was 
noted that the veteran had not been wearing his splints on a 
regular basis and that his hands were a little bit better.  
He complained of decreased sensation in the fingertips and 
toes.  Straight leg raising was negative.  Reflexes in the 
lower extremities at the knees and ankles were equal.  

In early February 1998 Dr. ECM noted that the veteran had 
peripheral neuropathy affecting his upper and lower 
extremities.  It was noted that the veteran's carpal tunnel 
syndrome was symptomatic.  Dr. ECM noted that the veteran had 
some degenerative disk disease in the low back but it would 
not cause this kind of stocking glove decreased sensation.  
It was also noted that the veteran was going to have an EMG 
done at VA for further diagnostic work-up.

A subsequent February 1998 VA EMG and nerve conduction 
velocity (NCV) report shows that the veteran complained of 
paresthesias, pain, and numbness in the upper and lower 
extremities.  The purpose of the EMG/NCV work-up was to rule 
out lumbosacral radiculopathies and bilateral carpal tunnel 
syndrome.  The test findings were silent for evidence of 
bilateral carpal tunnel syndrome.

Evidence of mild bilateral L4-5 and L5-S1 lumbosacral 
radiculopathy was demonstrated by electrophysiologic 
criteria.  No pertinent evidence of other radiculopathy, 
plexopathy, polyneuropathy or myopathy was seen.  

A March 1998 private treatment record from Dr. ECM, shows the 
veteran complained of losing sensation distally in his legs 
from the knees down, also in his hands but worse in his legs.  

It was noted that the veteran's EMG showed minimal changes in 
the paraspinous muscles, but not really in the arms or legs 
as such.  Dr. ECM noted that the veteran did not have carpal 
tunnel syndrome.  He noted that the veteran did not have any 
neuropathy, plexopathy or myopathy.  He felt that any 
radiculopathy, if present at all, was "very mild."  It was 
noted that the veteran was not considered a surgical 
candidate at that time.  

A March 1998 VA clinical notation referred to an EMG/NCV 
study reflective of mild lumbosacral radiculopathy.  

A September 1998 VA orthopedic examination report shows the 
claims file was reviewed by the examiner.  The veteran 
reported that he had lost multiple jobs because of low back 
pain.  He currently was working as a data processor.  He 
described low back pain which ached across the lower aspect 
of the lumbar spine. 

He reported that he had intermittent exacerbations at times 
causing him to miss work.  He had no true radicular symptoms; 
the complaints included intermittent posterior buttock and 
proximal hamstring pain.  The veteran stated that this varied 
between his right and left sides, but never involved both 
legs.  A history of numbness or tingling into both lower 
extremities was denied.

Physical examination showed that forward flexion of the 
lumbar spine was 50 degrees out of a normal 60 degrees.  He 
had 10 degrees of back extension, with 15 degrees being 
normal.  Side bending was 25 degrees on the right and 15 
degrees on the left, with 25 degrees being normal.  No 
muscular spasm was noted. Neurological evaluation revealed 
physiologic and symmetrical reflexes, strength and sensation 
in both lower extremities.  Straight leg raising was negative 
bilaterally.  No atrophy was appreciated in the legs.

X-rays at that time demonstrated mild degenerative changes at 
the level of L5 and S1; the remainder was normal.  

The impression was degenerative disk disease of the lumbar 
spine, moderately symptomatic.  The examiner noted that he 
was a board-certified orthopedic surgeon.  The examiner 
opined that the veteran's discomfort did not result in any 
functional loss; the subjective complaints were carefully 
elicited. 

The examiner also noted that there did not seem to be 
adequate pathology present to support the veteran's 
subjective complaints.  The examiner did not believe that the 
low back disorder caused weakened movement, excessive 
fatigability and incoordination.  There were no changes in 
the condition of the skin that were indicative of disuse.

A December 9, 1998 VA neurosurgery clinical notation shows 
the veteran reported for an evaluation on his back.  The 
evaluation report, if undertaken, is not available.

A February 1999 VA MRI report shows minimal degenerative 
disease of the lumbar spine but no evidence of focal nerve 
root compression or thecal sac compression.  

A March 1999 VA neurosurgery clinical notation shows the 
veteran complained of low back symptoms.  The veteran noted 
working as a data entry person in court.  His job involved 
sitting for eight hours a day.  He did not have many symptoms 
when walking around but mainly when sitting from the standing 
position and vice versa.

The examining physician stated that there was no definite 
history of numbness along the pain route.  It was pointed out 
by the examiner that on questioning the veteran wavered in 
his responses.  The examiner noted he was not convinced that 
the veteran had numbness.  It was noted that pain pills 
relieved the veteran's pain.  Motor examination revealed 5/5 
power including the ankle and extensor hallucis longus (EHL).  
Sensation was intact.  Clinically there was no evidence of 
neurologic deficit.  A lumbar MRI revealed no disc 
herniation. 

VA outpatient medical records dated in 1999 show some 
treatment for low back complaints.  

A June 1999 VA neurosurgery consultation report shows no MRI 
or physical examination findings to account for the severity 
of the veteran's low back pain.   

A May 2000 VA outpatient medical record shows the veteran 
reported a history of chronic low back pain.  

In a June 1, 2000 letter, the Texas Rehabilitation Commission 
on Disability Determination Services (TRCDDS) noted the 
veteran was being evaluated for eligibility for Social 
Security disability benefits.  



The RO was requested to furnish medical records of treatment 
for degenerative disc disease of the cervical spine, 
herniated disc at L5-S1 and carpal tunnel syndrome.  It was 
pointed out that the request did not include studies that had 
not already been performed.  

In a June 15, 2000 follow-up letter from TRCDDS, VA was 
notified that the VA medical records requested by that agency 
on June 1, 2000, were considered vital in determining the 
veteran's eligibility for Social Security/SSI disability 
benefits

An August 2000 VA Primary Care clinical record shows that the 
veteran wanted a PPD (purified protein derivative (of 
tuberculin) test for employment purposes.

In November 2000, TRCDDS advised VA to disregard the earlier 
requests for medical records as the veteran had been 
processed.  

The veteran submitted Social Security Administration (SSA) 
documents dated in November 1999 and December 2000, that are 
not reflective of any type of award of disability benefits.  
Rather, the documents consist of earnings record summaries 
between approximately 1969 and 1999, information on 
eligibility for SSA disability and retirement benefits and 
estimated benefit summaries.  

An October 2001 VA neurosurgery consultation report shows the 
veteran continued to complain of low back pain with 
occasional radiation into the upper thighs but no radicular 
pain.  He noted being told in the past of a herniated disc in 
his lower back but that an MRI showed only lumbar spondylosis 
and a small central bulge at L5-S1.  He stated he could not 
work as a writer as he was required to sit for hours at a 
time and experienced exacerbations of his symptoms requiring 
him to be off work for a week at a time.  


The VA physician noted offering the veteran a new MRI of the 
lumbosacral spine to compare with the 1999 MRI report, but 
warned the veteran that the new imaging would not show any 
significant changes as his symptoms were most likely related 
to spondylosis.  It was noted that the veteran declined 
pursuing further imaging at that time.  

A January 2002 VA orthopedic examination report shows the 
medical specialist reviewed the claims file.  

It was noted that the veteran reported last working in 
January 2001 as a technical "rider."  The veteran stated 
that he was unable to continue in that line of work because 
of the lifting requirements.  It was noted that he took 
Naprosyn and Robaxin.  It was noted that on occasion he used 
a cane but was not using one on the day of the examination.

The veteran related a history of injury to the low back in 
service in August 1994 while playing soccer during physical 
training.  He was initially diagnosed with a strain and 
treated with physical therapy.  He stated  that since that 
time, he had had continuing difficulties with regard to the 
back.  He described a constant aching pain in the lower 
lumbar region.  He stated that the pain increased with 
extension.  He complained of occasional tightness to the 
hamstrings.

The veteran noted that in the mornings he had occasional 
bilateral circumferential stocking type numbness and tingling 
in both legs when lying on his back which was nondermatomal.

It was noted that the veteran never had surgery on his back 
but that a 1995 MRI showed a moderately sized central disc 
herniation at L5-S1 with no evidence of nerve root 
compression.  

Also, it was noted that a 1999 MRI showed only mild 
degenerative disc changes but no evidence of significant 
abnormality.

The veteran described an inability to bend, stoop or lift 
because of back pain.  

On physical examination the veteran walked with a slow but 
non-antalgic gait.  He had a level pelvis.  Range of motion 
of the lumbar spine showed good forward flexion to 50 
degrees, with good flexibility to the lumbosacral spine 
region.  It was noted that he slowly righted himself.  He was 
able to demonstrate 10 degrees of extension with complaints 
of discomfort.  He had about 15 degrees of right and left 
side bending.  He was able to demonstrate toe walking and 
heel walking.  

On neurological examination reflexes were 2+ at the knees and 
1+ at the ankles.  He had a calf circumference of 38.5 
centimeters.  Straight leg raising caused back and bilateral 
hamstring pain.  Internal and external rotation of the hips 
caused no discomfort.  Strength and sensory evaluations were 
otherwise unremarkable.

An X-ray of the lumbar spine revealed minimal degenerative 
changes, the disc spaces were otherwise well aligned. 

The medical specialist stated that the veteran demonstrated 
findings of a lumbar spine strain superimposed upon mild 
degenerative disc disease that has been inadequately 
rehabilitated.  The examiner noted finding no evidence on the 
diagnostic imaging studies or physical examination finding to 
suggest any chronic radicular type symptoms.  

It was noted that the veteran's limited range of motion of 
the lumbar spine was likely due to deconditioning and 
tightness of the lumbar musculature which would be expected 
to result in complaints of weakened movement, excess 
fatigability and poor endurance.  It was noted that there was 
no evidence of incoordination.  

The medical specialist noted that the veteran's functional 
loss would be expected based upon his poor toning and muscle 
condition in the lumbar spine.  The medical specialist saw no 
indication for operative intervention.  It was noted that 
fortunately, there was no information or evidence in the 
medical records to suggest a severe pathology.  

Moreover, the medical specialist pointed out that there was 
also little objective evidence supporting the veteran's 
complaints regarding the lower back.  

The medical specialist noted that currently the veteran had 
approximately 60 percent normal range of motion of the back 
with the remainder being compromised by his general muscle 
tone.  

The medical specialist opined that the veteran's service-
connected low back disability would not preclude a sedentary, 
light or even medium duty occupation in the civil 
environment. 

It was noted that the veteran complained of pain on range of 
motion of the back with particular respect to extension but 
there was no evidence of muscular atrophy or disuse changes 
in the skin.  

Impression was degenerative disc disease of the lumbar spine, 
mild, with history of lumbar strain and deconditioning.

The veteran submitted information including medical text on 
carpal tunnel syndrome.  


Criteria

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty or for aggravation of preexisting injury 
suffered or disease contracted in the line of duty.  38 
U.S.C.A. 1110, 1131 (West 1991 & Supp. 2001);  38 C.F.R. 
§ 3.303 (2001).  

Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. 3.303(d).

The CAVC has held that, in order to prevail on the issue of 
service connection, there must be medical evidence of a (1) 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

The service department records are absent any showing of 
combat service.  Accordingly, the provision s of 38 U.S.C.A. 
1154(b) are not for consideration.  

Under applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity. 
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R., Part 4.  Separate 
diagnostic codes identify the various disabilities.  VA has a 
duty to acknowledge and consider all regulations that are 
potentially applicable through the assertions and issues 
raised in the record, and to explain the reasons and bases 
for its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).

In a claim for a greater original rating after an initial 
award of service connection, all of the evidence submitted in 
support of the veteran's claim is to be considered.  In 
initial rating cases, separate ratings can be assigned for 
separate periods of time based on facts found, a practice 
known as "staged" ratings.  See Fenderson v. West, 12 Vet. 
App. 119 (1999);  38 C.F.R. § 4.2 (2001).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating; otherwise the lower rating will be 
assigned. 
38 C.F.R. § 4.7. 

In general, all disabilities, including those arising from a 
single disease entity, are rated separately, and all 
disability ratings are then combined in accordance with 
38 C.F.R. § 4.25.  


However, the evaluation of the same "disability" or the 
same "manifestations" under various diagnoses is 
prohibited.  38 C.F.R. § 4.14 (2001).  The CAVC has held that 
a claimant may not be compensated twice for the same 
symptomatology as "such a result would overcompensate the 
claimant for the actual impairment of his earning capacity."  
Brady v. Brown, 4 Vet. App. 203, 206 (1993).  This would 
result in pyramiding, contrary to the provisions of 38 C.F.R. 
§ 4.14.  

The CAVC has acknowledged, however, that when a veteran has 
separate and distinct manifestations attributable to the same 
injury, he should be compensated under different diagnostic 
codes.  Esteban v. Brown, 6 Vet. App. 259 (1994);  Fanning v. 
Brown, 4 Vet. App. 225 (1993).

The basis of disability evaluations is the ability of the 
body as a whole or of a system or organ of the body to 
function under the ordinary conditions of daily life, 
including employment.  38 C.F.R. § 4.10.

The CAVC has held that functional loss, supported by adequate 
pathology and evidenced by visible behavior of the veteran 
undertaking the motion, is recognized as resulting in 
disability.  DeLuca v. Brown, 8 Vet. App. 202 (1995);  
38 C.F.R. §§ 4.40, 4.45, 4.59 (2001).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance. Functional loss may be due to absence of part or 
all of the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology or it may be due to pain 
supported by adequate pathology.  Weakness is as important as 
limitation of motion and a part of which becomes painful on 
use must be regarded as disabled.  38 C.F.R. § 4.40.

As regards the joints, the factors of disability reside in 
reductions of their normal excursions of movements in 
different planes.  Inquiry will be directed to less movement 
than normal, more movement than normal, excess fatigability, 
incoordination, impaired ability to execute skilled movements 
smoothly, pain on movement, swelling, deformity or atrophy of 
disuse.  38 C.F.R. § 4.45.

With any form of arthritis, painful motion is an important 
factor or disability.  The intent of the rating schedule is 
to recognize painful motion with joint or periarticular 
pathology as productive of disability.  It is the intention 
to recognize actually painful, unstable, or malaligned 
joints, due to healed injury, as entitled to at least the 
minimum compensable rating for the joint.  The joints 
involved should be tested for pain on both active and passive 
motion, in weight-bearing and nonweight-bearing and, if 
possible, with range of the opposite undamaged joint.  
38 C.F.R. § 4.59 (2001).

Limitation of lumbar spine motion which is: slight warrants a 
10 percent evaluation; moderate warrants a 20 percent 
evaluation, and; severe warrants a 40 percent evaluation.  38 
C.F.R. § 4.71a, Diagnostic Code 5292.

Intervertebral disc syndrome which is pronounced with 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to the 
site of the diseased disc, with little intermittent relief 
warrants a 60 percent evaluation.  Intervertebral disc 
syndrome, which is severe with recurring attacks with 
intermittent relief warrants a 40 percent evaluation.  
Intervertebral disc syndrome which is moderate with recurring 
attacks warrants a 20 percent evaluation.  Intervertebral 
disc syndrome which is mild warrants a 10 percent evaluation. 
38 C.F.R. § 4.71a, Diagnostic Code 5293.

A lumbosacral strain with characteristic pain on motion 
warrants a 10 percent evaluation.  A lumbosacral strain with 
muscle spasm on extreme forward bending, loss of lateral 
spine motion, unilateral, in a standing position warrants a 
20 percent evaluation.  

For a 40 percent rating, there must be severe lumbosacral 
strain with listing of the whole spine to the opposite side, 
positive Goldthwaite's sign, marked limitation of forward 
bending in standing position, loss of lateral motion with 
osteoarthritic changes, or narrowing or irregularity of the 
joint space, or some of the above with abnormal mobility on 
forced motion.  38 C.F.R. § 4.71a, Code 5295.

Ratings shall be based as far as practicable, upon the 
average impairment of earning capacity with the additional 
proviso that the Secretary shall from time to time readjust 
this schedule of ratings in accordance with experience.  To 
accord justice, therefore, to the exceptional case where the 
schedular evaluations are found to be inadequate, the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, upon field station submission, is authorized 
to approve on the basis of the criteria set forth in this 
paragraph an extra-schedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability or disabilities.  The governing 
norm in these exceptional cases is: A finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1) (2001).

When, after consideration of all the evidence and material of 
record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the veteran.  38 
C.F.R. §§ 3.102, 4.3 (2001).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 
(West Supp. 2001).


Analysis
Preliminary Matter: Duty to Assist

The Board initially notes that there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).

Among other things, this law eliminates the concept of a 
well-grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supersedes the decision of 
the CAVC in Morton v. West, 12 Vet. App. 477 (1999) withdrawn 
sub nom. Morton v. Gober, 14 Vet. App. 174 (2000) (per curiam 
order), which had held that VA cannot assist in the 
development of a claim that is not well grounded.

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  
VCAA, Pub. L. No. 106-475, § 7(b), 114 Stat. 2096, 2099-2100 
(2000), 38 U.S.C.A. § 5107 note (Effective and Applicability 
Provisions); see generally Holliday v. Principi, 14 Vet. 
App. 280 (2001); see also Karnas v. Derwinski, 1 Vet. 
App. 308 (1991).

On August 29, 2001, the final regulations implementing the 
VCAA were published in the Federal Register.  The portion of 
these regulations pertaining to the duty to notify and the 
duty to assist are also effective as of the date of the 
enactment of the VCAA, November 9, 2000.  66 Fed. Reg. 
45,620, 45,630-45,632 (August 29, 2001) (to be codified as 
38 C.F.R. § 3.159).

Where the law and regulations change while a case is pending, 
the version more favorable to the veteran applies, absent 
congressional intent to the contrary.  Karnas v. Derwinski, 1 
Vet. App. 308, 312-313 (1991).  

The Board is of the opinion that the new duty to assist law 
has expanded VA's duty to assist (e.g., by providing specific 
provisions requiring notice of what is required to 
substantiate a claim), and is therefore more favorable to the 
veteran.  Therefore, the amended duty to assist law applies.  
Id.

In the case at hand, the Board is satisfied that the duty to 
notify and the duty to assist have been met to the extent 
necessary under the new law.

Importantly, in June 2001 this case was last remanded by the 
Board in order to afford the veteran a special VA orthopedic 
examination and for compliance with VCAA.  The case was also 
remanded earlier by the Board in June 1997 for additional 
development of the evidence.

The Board notes that the record is absent any definitive 
evidence showing that the veteran is receiving SSA disability 
benefits, currently, such that would warrant additional 
development to obtain outstanding medical records in 
reviewing issues of entitlement to service connection for 
carpal tunnel syndrome and entitlement to an increased 
evaluation for a low back disability. 

Also, the duty to notify has been satisfied as the veteran 
has been provided with notice of what is required to 
substantiate his claims.  Following receipt of the veteran's 
application, the RO properly notified him of any information 
and medical, or lay evidence necessary to substantiate his 
claims.  Furthermore, by virtue of the initial rating 
decision, Statement of the Case, Supplemental Statement of 
the Case, and associated correspondence issued during the 
pendency of this appeal, the veteran was given notice of the 
information, medical evidence necessary to substantiate the 
claims.  He was provided with the laws and regulations 
pertaining to the issues on appeal.  

Accordingly, the Board finds that the veteran is not 
prejudiced by the Board entering a decision at this time 
since remanding this case would be superfluous and serve no 
useful purpose.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).

Neither the veteran nor his representative have identified 
any pertinent outstanding records which the RO has not 
attempted to obtain.  

The record contains a complete basis for determining the 
issues of entitlement to service connection for carpal tunnel 
syndrome and entitlement to an increased evaluation for a low 
back disability. 

As VA has made reasonable efforts to obtain pertinent 
evidence necessary to substantiate the veteran's claims of 
entitlement to service connection for carpal tunnel syndrome 
and entitlement to an increased evaluation for a low back 
disability, no further assistance is required to comply with 
the duty to assist as mandated under the VCAA of 2000.


Service connection for bilateral carpal tunnel syndrome.

The veteran claims that he developed carpal syndrome as a 
direct result of assigned duties in active service.  

A comprehensive review of the evidence of record demonstrates 
that carpal tunnel syndrome was not present in active duty or 
shown on a physical examination report in November 1994, for 
retirement from active service.  

Moreover, the Board notes that the carpal syndrome process 
first suspected by Dr. ECM, a neurosurgeon, in late 1997, was 
not objectively demonstrated on follow-up electrodiagnostic 
work-up in early 1998.  Following the medical work-up in 
1998, Dr. ECM stated that the veteran did not have carpal 
tunnel syndrome.  

Importantly, the subsequently dated medical evidence 
including reports of VA orthopedic and neurologic 
examinations dating through early 2002 are silent for 
findings diagnostic of carpal tunnel syndrome.




The Board has carefully reviewed the voluminous evidence of 
record including the veteran's argument and exhibits.  
However, the fact remains that the competent medical evidence 
including electrodiagnostic testing fails to demonstrate the 
presence of a chronic carpal tunnel syndrome, currently.  

The veteran's complaints of numbness and tingling sensation 
in the hands and fingers have not been shown to be part of 
any underlying carpal tunnel syndrome process that was 
confirmed on objective demonstration.  Since a carpal tunnel 
syndrome disability for which the veteran seeks compensation 
is not currently shown, the grant of service connection is 
not warranted.

The veteran presently maintains that he developed a carpal 
tunnel syndrome in service.  The CAVC has held that while a 
lay person is competent to testify as to facts within his own 
observation and recollection, such as visible symptoms, a lay 
party is not competent to provide probative evidence as to 
matters requiring expertise derived from specialized medical 
education, training or experience, such as matters relating 
to a diagnosis or medical causation.  Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).

Similarly, the Board is not competent to supplement the 
record with its own unsubstantiated medical conclusions.  
Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).

With respect to the medical text or articles submitted by the 
veteran in support of his claim of a recognized diagnosis of 
carpal tunnel syndrome with nexus to service, the Board 
points out that to establish service-connection, medical text 
evidence must "not simply provide speculative generic 
statements not relevant to the veteran's claim".  Wallin v. 
West, 11 Vet. App. 509, 514 (1998).  


Instead, the evidence, "standing alone", must discuss 
"generic relationships with a degree of certainty such that, 
under the facts of a specific case, there is at least 
plausible causality based upon objective facts rather than on 
an unsubstantiated lay medical opinion."  Ibid. (citing Sacks 
v. West, 11 Vet. App. 314, 317 (1998)); see also Libertine v. 
Brown, 9 Vet. App. 521, 523 (1996) (medical treatise evidence 
must demonstrate connection between service incurrence and 
present injury or condition).  Such is not present here.   
The competent medical evidence fails to demonstrate the 
presence of a carpal tunnel syndrome process in service and 
currently.  

As carpal tunnel syndrome is not shown by the evidence of 
record, the first requirement for a grant of service 
connection is not shown.  See Hickson, supra.

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claim of 
entitlement to service connection for bilateral carpal tunnel 
syndrome.  See Gilbert, supra.


Initial increased evaluation for herniated intervertebral 
disk at L5-S1.

In determining the proper rating to be assigned for a given 
disability, the Board may only consider those factors which 
are included in the rating criteria provided by regulations 
for rating that disability.  To do otherwise would be error 
as a matter of law.  Massey v. Brown, 7 Vet. App. 204, 208 
(1994); Pernorio v. Derwinski, 2 Vet. App. 625, 628 (1992). 

However, the assignment of a particular diagnostic code is 
"completely dependent on the facts of a particular case."  
Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic 
code may be more appropriate than another based on such 
factors as an individual's relevant medical history, the 
current diagnosis, and demonstrated symptomatology.  Any 
change in diagnostic code must be specifically explained. See 
Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).

The veteran argues that the symptoms and manifestation of his 
service-connected low back disability warrant the assignment 
of a disability rating greater than 20 percent.  

In particular, he argues that the findings recorded on an 
unavailable December 9, 1998, VA neurosurgery evaluation 
report would have supported his claim.  He maintains that the 
evaluation report would have shown that his lower back 
symptoms were of such severity as to warrant surgery.  

The Board recognizes that if a VA neurology evaluation of the 
veteran's low back was undertaken on December 9, 1998, such 
report is not available.  However, the Board points out that 
the absence of such record is insignificant to the veteran's 
claim in view of the voluminous pertinent competent medical 
evidence including reports of special examinations and 
electrodiagnostic work-ups prior to December 9, 1999 and 
thereafter.  

The Board notes that competent medical evidence of record 
prior to December 9, 1998, and thereafter, show that he was 
not considered a candidate for surgery.  In fact the record 
revealed very little objective findings to support his lower 
back complaints. 

The RO has currently rated the veteran's lumbar spine 
disability under Diagnostic Code 5293, for intervertebral 
disc syndrome, reflective of moderate impairment warranting a 
20 percent evaluation.  

Under this Code, the next higher rating for intervertebral 
disc syndrome, which is severe with recurring attacks and 
intermittent relief, warrants a 40 percent evaluation.

The Board has reviewed the evidence in this case, and it 
cannot be concluded that "severe" impairment from the 
service-connected disc disability is demonstrated.  

Importantly, the pertinent medical evidence including VA 
examination reports have generally shown the veteran's 
neurological status as intact and without significant motor 
or sensory abnormality.  EMG/NCV work-ups have, at best, 
suggested no more than mild lumbar radiculopathy.  

The competent medical evidence demonstrates that there are no 
MRI or physical findings to support the veteran's complaints 
of a greater severity of low back symptoms.  Competent 
medical opinions of record point out that there is little 
objective evidence supporting the veteran's complaints 
regarding his lower back.  The initially suspected herniated 
disk at L5-S1 in February 1996, was not clinically confirmed 
on subsequent diagnostic work-ups.  The degenerative disc 
disease process of the low back currently shown is considered 
mild in degree.  

As to degree of impairment, the Board notes that no medical 
examiner reported the disk disease or neurological 
involvement to be severe in degree.  Based on the lack of any 
significant findings, either prior to December 9, 1998 or 
thereafter, the veteran was not considered a candidate for 
surgery.

Although the Board recognizes that the veteran has 
symptomatic disk disease with which he must contend, the 
medical data in conjunction with the rating criteria do not 
demonstrate that a higher rating of 40 percent is warranted.  
In sum, more than moderate disability is not shown.

Prior to rating the veteran's back disability under DC 5293, 
the RO had utilized DC 5295.  Accordingly, the Board will 
also consider this rating code in rendering a determination.  
However, a rating higher than 20 percent under Code 5295 is 
not warranted at any time since the grant of service 
connection.  That is, the evidence does not indicate that the 
lumbar strain is severe in degree.  No examiner has concluded 
that there is strain that is severe nor is there evidence 
that there is listing of the spine, marked limitation of 
motion or positive Goldthwaite's sign.  Additionally, no 
abnormal mobility on forced motion is shown.  Consequently, a 
rating higher than 20 percent is not in order.


Under Diagnostic Code 5292, which provides for the evaluation 
of limitation of motion of the lumbar spine, severe 
limitation warrants a 40 evaluation. 38 C.F.R. Part 4, 
Diagnostic Code 5292.  Additionally, in DeLuca v. Brown, 8 
Vet. App. 202 (1995), the CAVC held that where evaluation is 
based on limitation of motion, the question of whether pain 
and functional loss are additionally disabling must be 
considered, as contemplated under 38 C.F.R. §§ 4.40, 4.45, 
4.59.

The Board, in this case, does not find that the record 
supports a conclusion that the veteran's low back disability 
results in severe limitation of motion.  That is, the medical 
evidence does not support such finding.  

In February 1996, for example, the VA examiner concluded that 
the lumbar spine motion was limited to only about 10 percent.  
That examiner was observant of pain and its effects.  A 
private examiner in November 1997 described back mobility as 
"fine."  The September 1998 VA examiner noted the normal 
range of expected motion as well as the veteran's actual 
range of motion.  Following examination, and in consideration 
of the effects of any pain, the examiner concluded that the 
veteran's discomfort did not result in any functional loss, 
nor did the low back disorder cause weakened movement, 
excessive fatigability and incoordination. 

In January 2002 the medical specialist essentially noted that 
range of motion findings of the low back were reflective of 
moderate limitation of motion as the veteran had 60 percent 
of normal motion.  The medical specialist attributed the 
limitation of motion of the low back as well as muscular 
tightness and complaints of weakened movement, excess 
fatigability and poor endurance to a state of deconditioning 
as opposed to low back pathology.  

Importantly, the medical specialist stated that the veteran's 
complaints of pain on range of motion with particular respect 
to extension was without evidence of atrophy.  It was also 
noted that there was no evidence of associated incoordination 
.  

Significantly, the medical specialist stated that the record 
was absent any evidence of severe pathology.  In fact, he 
stated that there was very little objective evidence to 
support the veteran's complaints regarding the lower back.  
It was noted that the veteran's low back disability would not 
preclude him from sedentary, light or even medium duty 
occupation in the civil environment.  Impression was 
degenerative disc disease of the lumbar spine, mild, with 
history of lumbar strain and deconditioning.

Consequently, these findings do not indicate a severe 
limitation of motion, even considering pain, and do not 
justify a higher rating under DC 5292.

Consideration has also been given to the provisions of 38 
C.F.R. §§ 4.40 and 4.45, See DeLuca v. Brown, 8 Vet. App. 
202, 206 (1995), as well as to 38 C.F.R. § 4.59. 

While the appellant complains of pain in his lower back, the 
Board does not find that such pain has resulted in functional 
disability in excess of that contemplated in the 20 percent 
evaluation already assigned.  Additionally, arthritis per se 
is not a factor in the veteran's low back disability.

The evidence indicates that range of motion in the low back 
is no more than moderately limited.  The competent medical 
evidence demonstrates little objective findings to support 
the veteran's complaints regarding the lower back.  Moreover, 
adequate pathology of the lower back manifested by associated 
by atrophy, disuse or incoordination is not shown.  

The competent medical evidence attributes the veteran's 
complaints of muscular tightness, weakened movement, excess 
fatigability and poor endurance to a state of deconditioning 
as opposed to service-connected low back disability supported 
by adequate pathology.  The Board does not find that a higher 
disability rating is warranted for the lumbar spine disorder 
on the basis of functional impairment.  To do so would be 
based on speculation without supporting adequate pathology 
demonstrated on objective examination.  



The Board must also consider whether separate ratings are 
appropriate for the various manifestations of the low back 
disability.  Diagnostic Code 5295 specifically considers 
limitation of forward bending, loss of lateral motion. 
Diagnostic Code 5293, which does not expressly refer to 
limitation of motion, has been held to involve limitation of 
range of motion.  VAOPGCPREC 36-97 (December 12, 1997).  

Since a separate rating must be based upon additional 
disability, to assign a separate rating for the veteran's low 
back disorders would violate the regulations prohibiting the 
pyramiding of various diagnoses of the same disability.  38 
C.F.R. § 4.14 (2001); see VAOGCPREC 23-97; see also Esteban 
v. Brown, 6 Vet. App. 259, 261 (1994) (a separate rating may 
be granted for a "distinct and separate" disability' that is, 
"when none of the symptomatology...is duplicative...or 
overlapping.").


Additional Consideration

The Board observes that in light of Floyd v. Brown, 9 Vet. 
App. 88 (1996), the Board does not have jurisdiction to 
assign an extraschedular rating under 38 C.F.R. § 3.321(b)(1) 
in the first instance.  The Board, however, is still 
obligated to seek all issues that are reasonably raised from 
a liberal reading of documents or testimony of record and to 
identify all potential theories of entitlement to a benefit 
under the law or regulations.

In Bagwell v. Brown, 9 Vet. App. 337 (1996), the CAVC 
clarified that it did not read the regulation as precluding 
the Board from affirming an RO conclusion that a claim does 
not meet the criteria for submission pursuant to 38 C.F.R. § 
3.321(b)(1), or from reaching such conclusion on its own.  In 
the veteran's case at hand, the RO provided and discussed the 
criteria for assignment of an extraschedular evaluation.

The CAVC has further held that the Board must address 
referral under 38 C.F.R. § 3.321(b)(1) only where 
circumstances are presented which the VA Under Secretary for 
Benefits or the Director of the VA Compensation and Pension 
Service might consider exceptional or unusual.  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).

The Board does not find the veteran's disability picture 
unusual or exceptional in nature as to warrant referral of 
his case to the Director or Undersecretary for review for 
consideration of extraschedular evaluation under the 
provisions of 38 C.F.R. § 3.321(b)(1).  The Board notes that 
as a recently as January 2002, a VA medical specialist stated 
that the veteran would be able to perform medium occupation 
in the civil environment. 

The record is absent any showing that the veteran's service-
connected herniated intervertebral disk at L5-S1, standing 
alone, has markedly interfered with his employment status, or 
required frequent inpatient care.

The current schedular criteria adequately compensate the 
veteran for the current nature and extent of severity of his 
service-connected herniated intervertebral disk at L5-S1.  
Having reviewed the record with these mandates in mind, the 
Board finds no basis for further action on this question.

In deciding the veteran's rating claim, the Board has 
considered the CAVC's determination in Fenderson v. West, 12 
Vet App. 110 (1999), and whether he is entitled to an 
increased evaluation for separate periods based on the facts 
found during the appeal period.  

In Fenderson, the CAVC held that the evidence to be 
considered in the appeal of an initial assignment of a rating 
disability was not limited to that finding of the current 
severity of the disorder.  In that decision, the CAVC also 
discussed the concept of "staging" of ratings, finding that, 
in cases where an initially assigned disability evaluation 
has been disagreed with, it is possible for a veteran to be 
awarded separate percentage evaluations for separate periods 
based on the facts found during the appeal period.  
Fenderson, 12 Vet. App. at 126.
In this case, the Board specifically finds that there is no 
evidence which supports the veteran's claim at different 
periods of time during the appeal period.  The most probative 
evidence supports the conclusion that there is no actual 
variant in the severity of his service-connected disability 
during the appeal period.  

Accordingly, the Board does not find that the veteran's 
disability evaluation should be increased for any separate 
period based on the facts found during the appeal period in 
question.  The evidence of record from the day the veteran 
filed his claim to the present supports a conclusion that he 
is entitled to the same evaluation during any time within 
this period.  

Since the veteran had been advised of the evidence necessary 
for an allowance of benefits from the onset of his claim, 
there is no due process problem as to this matter.  Bernard 
v. Brown, 4 Vet. App. 384 (1993).

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claim for an 
initial increased evaluation for service-connected herniated 
intervertebral disk at L5-S1.  See Gilbert v. Derwinski, 1 
Vet. App. 49, 53 (1990).


ORDER

Entitlement to service connection for carpal tunnel syndrome 
is denied.  

Entitlement to an initial evaluation in excess of 20 percent 
for herniated intervertebral disk at L5-S1 is denied.


		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

